Citation Nr: 0911489	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of an 
excision of osteochondroma, right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 Regional Office (RO) 
in Indianapolis, Indiana rating decision, which denied the 
claim on appeal.

In November 2008, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that 
osteochondroma of the right tibia preexisted active duty and 
clear and unmistakable evidence demonstrates that the 
disability was not aggravated by service; and currently 
diagnosed degenerative osteoarthritis of the right knee is 
not shown to be otherwise related to a disease, injury, or 
event in service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in August 2006 and September 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The August 2006 and September 2007 letters explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in August 2007, at 
which he was diagnosed with degenerative osteoarthritis and 
right tibial osteochondroma, surgical removal in November 
1952.  The Board finds this examination report to be 
thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim for service 
connection for excision of osteochondroma, right tibia.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The Veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a pre-existing disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran alleges that his right knee condition was 
aggravated by his military service due to a machine gun 
falling on the Veteran's right knee during a mortar attack.  
The Veteran claims the machine gun strike exacerbated his 
existing condition - a right tibial osteochondroma (benign 
bone tumor).

The Veteran's January 1951 entrance examination does not note 
a pre-existing right knee condition and specifically noted no 
history of tumor, growth, cyst, or cancer.  Thus, the Veteran 
is presumed to have entered service in sound condition.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, 
however, the presumption can be rebutted by clear and 
unmistakable evidence. 

In this case, the service treatment records clearly document 
that the veteran reported first noting a lump on the medial 
aspect of his right tibia in 1948 following a football 
injury.  He further reported that, during the 1950 football 
season, the lump became sensitive and "slowed him down."  
He subsequently underwent surgical removal of a right tibial 
osteochondroma.  

While the Veteran now claims to have been unaware of the 
osteochondroma prior to receiving treatment in service August 
1951; his recent statements to that affect clearly conflict 
with the history he provided while receiving treatment in 
service.  Even if it was presumed that he did fall and injure 
his knee in service, as he has recently asserted, the Board 
finds that the lay history and clinical findings noted in his 
service treatment records indisputably show that the 
osteochondroma for which he received treatment in service 
existed prior to his active duty.  The Board, therefore, 
finds that there is clear and unmistakable evidence that the 
Veteran's right tibial osteochondroma pre-existed service.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

As set forth in VAOPGCPREC 3-2003, the Board must determine 
if there is also clear and unmistakable evidence that the 
disorder was not aggravated during service.

In this regard, service treatment records suggest that not 
only was the Veteran's pre-existing right tibial 
osteochondroma not aggravated by service, but that it was, in 
fact, alleviated during service.  Specifically, these records 
reflect that the osteochondroma was removed in August 1951.  
Four (4) days after the surgery the Veteran complained of 
minor pain and two (2) weeks following surgery the Veteran 
also reported pain.  However, the records indicate no other 
complaints of pain throughout the remaining three years of 
active duty.  In fact, a subsequent report of medical 
examination dated in November 1952 refers to his having 
undergone removal of a calcium growth, but describes the 
condition as now being "negative."  In the report of 
medical history completed in November 1954, he denied any 
history of "tricked" or locked knee; bone, joint, or other 
deformity; or arthritis or rheumatism.  He also specifically 
described his current condition as being in "very good 
health," and an accompanying report of medical examination 
reflects that his lower extremities were found to be normal.

The Board has considered the Veteran's current assertions of 
continuity of symptomatology since injuring his knee during a 
mortar attack in Korea.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis as to 
what occurred in service upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the Veteran has been awarded service connection 
for PTSD, but it was not granted based on a finding that he 
was exposed to combat during service.  Rather, it was found 
that he was exposed to injured and dying soldiers while 
aboard ship recovering from his knee surgery.  Even if combat 
exposure was presumed, however, and the Veteran reports as to 
having injured his knee during a mortar attack were presumed 
credible and true, the presumption afforded under 38 U.S.C.A. 
§ 1154 would not extend to the Veteran's report of problems 
with his knee following his departure from Korea and 
continuing after service.

As to his assertions of a continuity of symptomatology since 
his in-service injury, the Veteran testified during the 
November 2008 local hearing that he sought treatment for his 
painful right knee shortly following service, but that the 
medical records were unavailable.  As noted above, however, 
the Veteran's separation examination indicates no reports of 
right knee pain, for more than two (2) years after the 
excision of his right tibia osteochondroma.  In addition, the 
claims file is silent as to documented complaints or 
treatment for the Veteran's right knee for multiple decades 
after service.  Most significantly, the Board also notes in 
July 2006, during the course of VA treatment, the Veteran 
reported current pain in the knee with onset six (6) months 
previous to the treatment date.  The Veteran reported his in-
service condition and treatment of the osteochondroma, but 
also specifically indicated that his current knee pain had 
its onset only six months before.  The Board finds the 
history reported during the course of receiving medical 
treatment to be more credible than the history offered in 
support of a claim for benefits.  Therefore, the Board 
concludes that there is no credible evidence of record that 
there was a permanent increase in the Veteran's right knee 
condition during and after his active duty service.  

Moreover, in August 2007, the Veteran was afforded a VA 
examination for his right knee.  The examiner noted review of 
the claims file.  The examiner noted documented complaints of 
pain in the right knee for two (2) to three (3) years, 
although he also specifically noted the Veteran's report of 
continuous pain since service.  Physical examination showed 
painful and limited flexion of the right knee.  X-rays showed 
degenerative osteoarthritis of the right knee and no bone 
tumor or erosion of the right tibia.  The examiner opined:

My opinion is that is less likely as not that the 
patient's present degenerative osteoarthritis of 
the right knee joint is related on his right tibial 
osteochondroma.  There is no history of contusion 
or sprain of right knee.  The patient's pain in the 
right upper tibia and the knee joint is not related 
to the removal of right tibial osteochondroma - the 
x-ray is negative for any recurrent osteochondroma.

During his November 2008 local hearing, the Veteran 
acknowledged that he had never spoken with his private 
physicians regarding any link between his current right knee 
condition and any incident of service.  Thus, the VA 
examiner's report is the only medical evidence of record 
regarding whether there is a link between the Veteran's 
current right knee condition and any in-service incident.

The Board finds the opinion expressed in the VA examination 
credible and probative.  Examination was based on a review of 
the claims file, interview of the Veteran, x-ray of the right 
knee, and physical testing.  Further, a complete and thorough 
rationale is provided for the opinion rendered.  The 
examiner's conclusion is fully explained and consistent with 
the credible evidence of record.  

Accordingly, the Board concludes that there is clear and 
unmistakable evidence that the disability pre-existed service 
and was not aggravated during service.  Therefore, the 
presumption of soundness is rebutted.  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary, as the Board has found by clear and unmistakable 
evidence that the Veteran's right knee condition was not 
aggravated by service.  VA's General Counsel found that such 
a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  See VAOPGCPREC 3-2003.  

In summary, the credible and probative evidence of record 
clearly and unmistakably establishes that the Veteran's pre-
existing right tibial osteochondroma preexisted service and 
was not aggravated by service.  Furthermore, the 
preponderance of the evidence also shows that the Veteran's 
current right knee arthritis, diagnosed over five (5) decades 
after service, is not otherwise related to his military 
service.  As noted, the VA examiner found that such a 
relationship was unlikely, and no doctor has ever opined to 
the contrary.  Thus, the Board finds that the benefit of the 
doubt doctrine is not for application, and that the claim 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 
2001).


ORDER

Entitlement to service connection for the residuals of 
excision of osteochondroma, right tibia, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


